PER CURIAM.
AND NOW, this 26th day of December, 2018, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Whether the Commonwealth Court's departure from a half a century of UC jurisprudence and substitution of a new common law test in derogation of statutory law calls for the exercise of the Pennsylvania Supreme Court's supervisory authority.
(2) Whether the Commonwealth Court's departure from precedent, which creates uncertainty as to eligibility for benefits, raises an issue of such substantial importance as to require prompt and definite resolution by the Pennsylvania Supreme Court.